Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement: 
2.	The information disclosure statement filed on 1/27/2021 has been received and complies with the provisions of 37 CFR §1.97 and §1.98. A signed and dated copy of the PTO-1449 form is attached herewith.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  
3.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Melissa J. Brayman on 5/4/2021.

4.	The application has been amended as follows:

IN THE CLAIMS:

a first soluble protein comprises an interleukin-15 (IL-15) domain and an IL-12 domain, and a second soluble protein comprises an IL-18 domain and a soluble IL-15 receptor alpha sushi-binding domain (IL-15RαSu) fused to a homodimeric immunoglobulin crystallizable fragment (Fc) domain,
wherein the homodimeric immunoglobulin Fc domain comprises two monomers covalently linked by a disulfide bond, and
wherein the IL-15 domain of the first soluble protein binds to the IL-15RαSu domain of the second soluble protein to form a soluble fusion protein complex.

Claim 43.    (Currently amended) An isolated soluble fusion protein complex comprising at least two soluble proteins, wherein
a first soluble protein comprises an IL-15 domain and an IL-18 domain, and a second soluble protein comprises an IL-12 domain and a soluble IL-15RαSu fused to a homodimeric immunoglobulin Fc domain,
wherein the homodimeric immunoglobulin Fc domain comprises two monomers covalently linked by a disulfide bond, and
wherein the IL-15 domain of the first soluble protein binds to the IL-15RαSu domain of the second soluble protein to form a soluble fusion protein complex.
	
5.	Claims 1, 3-6, 8-10, and 43-48, are allowable.

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646